Case 2:18-cv-00139-JDL Document 97-42 Filed 11/04/20 Page 1 of 12                                                         PageID #: 2129


 The Securities and Exchange Commission has not necessarily reviewed the information in this filing and has not
                                  determined if it is accurate and complete.
                  The reader should not assume that the information is accurate and complete.

                       UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                    OMB APPROVAL
                                                         Washington, D.C. 20549                                         OMB Number:        3235-0076
                                                               FORM D                                                   Expires:
                                                                                                                                          August 31,
                                                                                                                                               2015
                                                                                                                        Estimated average burden
                                          Notice of Exempt Offering of Securities                                       hours per
                                                                                                                                                   4.00
                                                                                                                        response:




1. Issuer's Identity

                                                  Previous
CIK (Filer ID Number)                                              X None                       Entity Type
                                                  Names
0001565919                                                                                            Corporation
Name of Issuer                                                                                        Limited Partnership
Brentwood Investments, LLC                                                                        X Limited Liability Company
Jurisdiction of Incorporation/Organization
                                                                                                      General Partnership
FLORIDA
                                                                                                      Business Trust
Year of Incorporation/Organization
                                                                                                      Other (Specify)
       Over Five Years Ago
  X Within Last Five Years (Specify Year) 2009
       Yet to Be Formed

2. Principal Place of Business and Contact Information

Name of Issuer
Brentwood Investments, LLC
Street Address 1                                                    Street Address 2
5373 Isleworth CC Drive
City                              State/Province/Country            ZIP/PostalCode                Phone Number of Issuer
Windermere                        FLORIDA                           34786                         407-217-5420

3. Related Persons

Last Name                                     First Name                               Middle Name
Liberty                                       Michael                                  A.
Street Address 1                              Street Address 2
5373 Isleworth CC Drive
City                                          State/Province/Country                   ZIP/PostalCode
Windermere                                    FLORIDA                                  34786
Relationship:        Executive Officer X Director X Promoter

Clarification of Response (if Necessary):

Mr. Liberty is a Manager of the Issuer.

Last Name                                     First Name                               Middle Name
Abbass                                        Brittany                                 S.
Street Address 1                              Street Address 2
5373 Isleworth CC Drive
City                                          State/Province/Country                   ZIP/PostalCode
Windermere                                    FLORIDA                                  34786
Relationship:        Executive Officer X Director           Promoter

Clarification of Response (if Necessary):

Ms. Abbass is a Manager of the Issuer.


4. Industry Group

       Agriculture                                          Health Care                        Retailing
Case 2:18-cv-00139-JDL Document 97-42 Filed 11/04/20 Page 2 of 12                                                 PageID #: 2130

     Banking & Financial Services                      Biotechnology
                                                                                       Restaurants
          Commercial Banking                           Health Insurance                Technology
          Insurance
                                                       Hospitals & Physicians               Computers
          Investing
          Investment Banking                           Pharmaceuticals                      Telecommunications

          Pooled Investment Fund                       Other Health Care                X Other Technology
          Is the issuer registered as              Manufacturing                       Travel
          an investment company under                                                       Airlines & Airports
                                                   Real Estate
          the Investment Company
          Act of 1940?                                 Commercial                           Lodging & Conventions
                 Yes                    No             Construction                         Tourism & Travel Services
          Other Banking & Financial Services
                                                       REITS & Finance                      Other Travel
     Business Services
                                                       Residential                     Other
     Energy
                                                       Other Real Estate
          Coal Mining

          Electric Utilities

          Energy Conservation

          Environmental Services

          Oil & Gas

          Other Energy


5. Issuer Size

Revenue Range                      OR           Aggregate Net Asset Value Range
    No Revenues                                     No Aggregate Net Asset Value
    $1 - $1,000,000                                 $1 - $5,000,000
    $1,000,001 - $5,000,000                         $5,000,001 - $25,000,000
    $5,000,001 -
                                                    $25,000,001 - $50,000,000
    $25,000,000
    $25,000,001 -
                                                    $50,000,001 - $100,000,000
    $100,000,000
    Over $100,000,000                               Over $100,000,000
 X Decline to Disclose                              Decline to Disclose
    Not Applicable                                  Not Applicable

6. Federal Exemption(s) and Exclusion(s) Claimed (select all that apply)

    Rule 504(b)(1) (not (i), (ii) or (iii))      Rule 505
    Rule 504 (b)(1)(i)                         X Rule 506
    Rule 504 (b)(1)(ii)                          Securities Act Section 4(6)
    Rule 504 (b)(1)(iii)                         Investment Company Act Section 3(c)

                                                      Section 3(c)(1)            Section 3(c)(9)

                                                      Section 3(c)(2)             Section 3(c)(10)

                                                      Section 3(c)(3)             Section 3(c)(11)

                                                      Section 3(c)(4)             Section 3(c)(12)

                                                      Section 3(c)(5)             Section 3(c)(13)

                                                      Section 3(c)(6)             Section 3(c)(14)

                                                      Section 3(c)(7)


7. Type of Filing

 X New Notice Date of First Sale 2012-10-04       First Sale Yet to Occur
    Amendment

8. Duration of Offering
Case 2:18-cv-00139-JDL Document 97-42 Filed 11/04/20 Page 3 of 12                                                     PageID #: 2131

Does the Issuer intend this offering to last more than one year?         Yes X No

9. Type(s) of Securities Offered (select all that apply)

       Equity                                                               Pooled Investment Fund Interests
 X Debt                                                                     Tenant-in-Common Securities
       Option, Warrant or Other Right to Acquire Another Security           Mineral Property Securities
       Security to be Acquired Upon Exercise of Option, Warrant or
                                                                         X Other (describe)
       Other Right to Acquire Security
                                                                        Notes are convertible into Preferred Units of Mozido, LLC owned by the
                                                                        Issuer.

10. Business Combination Transaction

Is this offering being made in connection with a business combination transaction, such
                                                                                                      Yes X No
as a merger, acquisition or exchange offer?

Clarification of Response (if Necessary):

11. Minimum Investment

Minimum investment accepted from any outside investor $0 USD

12. Sales Compensation

Recipient                                                            Recipient CRD Number X None

                                                                     (Associated) Broker or Dealer CRD
 (Associated) Broker or Dealer X None                                                                               X None
                                                                     Number
Street Address 1                                                     Street Address 2
City                                                                 State/Province/Country                                  ZIP/Postal Code
 State(s) of Solicitation (select all that apply)
 Check aœAll Statesa​ or check individual               All States       Foreign/non-US
 States

13. Offering and Sales Amounts

Total Offering Amount         $10,000,000 USD or      Indefinite
Total Amount Sold              $2,422,500 USD
Total Remaining to be Sold $7,577,500 USD or          Indefinite

Clarification of Response (if Necessary):

14. Investors

        Select if securities in the offering have been or may be sold to persons who do not qualify as accredited
        investors, and enter the number of such non-accredited investors who already have invested in the offering.
        Regardless of whether securities in the offering have been or may be sold to persons who do not qualify as           15
        accredited investors, enter the total number of investors who already have invested in the offering:

15. Sales Commissions & Finder's Fees Expenses

Provide separately the amounts of sales commissions and finders fees expenses, if any. If the amount of an expenditure is not known,
provide an estimate and check the box next to the amount.

                 Sales Commissions $0 USD           Estimate

                       Finders' Fees $0 USD         Estimate

Clarification of Response (if Necessary):

16. Use of Proceeds

Provide the amount of the gross proceeds of the offering that has been or is proposed to be used for payments to any of the persons
required to be named as executive officers, directors or promoters in response to Item 3 above. If the amount is unknown, provide an
estimate and check the box next to the amount.

                                       $0 USD       Estimate

Clarification of Response (if Necessary):

Signature and Submission
Case 2:18-cv-00139-JDL Document 97-42 Filed 11/04/20 Page 4 of 12                                                                                          PageID #: 2132


Please verify the information you have entered and review the Terms of Submission below before signing and clicking
SUBMIT below to file this notice.

Terms of Submission

In submitting this notice, each issuer named above is:
          Notifying the SEC and/or each State in which this notice is filed of the offering of securities described and undertaking to furnish
          them, upon written request, in the accordance with applicable law, the information furnished to offerees.*

          Irrevocably appointing each of the Secretary of the SEC and, the Securities Administrator or other legally designated officer of
          the State in which the issuer maintains its principal place of business and any State in which this notice is filed, as its agents
          for service of process, and agreeing that these persons may accept service on its behalf, of any notice, process or pleading, and
          further agreeing that such service may be made by registered or certified mail, in any Federal or state action, administrative
          proceeding, or arbitration brought against it in any place subject to the jurisdiction of the United States, if the action, proceeding
          or arbitration (a) arises out of any activity in connection with the offering of securities that is the subject of this notice, and (b) is
          founded, directly or indirectly, upon the provisions of: (i) the Securities Act of 1933, the Securities Exchange Act of 1934, the
          Trust Indenture Act of 1939, the Investment Company Act of 1940, or the Investment Advisers Act of 1940, or any rule or
          regulation under any of these statutes, or (ii) the laws of the State in which the issuer maintains its principal place of business
          or any State in which this notice is filed.

          Certifying that, if the issuer is claiming a Rule 505 exemption, the issuer is not disqualified from relying on Rule 505 for one of
          the reasons stated in Rule 505(b)(2)(iii).


Each Issuer identified above has read this notice, knows the contents to be true, and has duly caused this notice to be signed on its
behalf by the undersigned duly authorized person.

For signature, type in the signer's name or other letters or characters adopted or authorized as the signer's signature.

                         Issuer                                            Signature                              Name of Signer                       Title                Date
 Brentwood Investments, LLC                                 /s/ Brittany S. Abbass                        Brittany S. Abbass                     Manager             2013-01-04


Persons who respond to the collection of information contained in this form are not required to respond unless
the form displays a currently valid OMB number.
* This undertaking does not affect any limits Section 102(a) of the National Securities Markets Improvement Act of 1996 ("NSMIA") [Pub. L. No. 104-290, 110 Stat. 3416 (Oct. 11, 1996)]
imposes on the ability of States to require information. As a result, if the securities that are the subject of this Form D are "covered securities" for purposes of NSMIA, whether in all
instances or due to the nature of the offering that is the subject of this Form D, States cannot routinely require offering materials under this undertaking or otherwise and can require
offering materials only to the extent NSMIA permits them to do so under NSMIA's preservation of their anti-fraud authority.
Case 2:18-cv-00139-JDL Document 97-42 Filed 11/04/20 Page 5 of 12                                                           PageID #: 2133


 The Securities and Exchange Commission has not necessarily reviewed the information in this filing and has not
                                  determined if it is accurate and complete.
                  The reader should not assume that the information is accurate and complete.

                       UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                      OMB APPROVAL
                                                         Washington, D.C. 20549                                           OMB Number:        3235-0076
                                                               FORM D                                                     Expires:
                                                                                                                                            August 31,
                                                                                                                                                 2015
                                                                                                                          Estimated average burden
                                          Notice of Exempt Offering of Securities                                         hours per
                                                                                                                                                     4.00
                                                                                                                          response:




1. Issuer's Identity

                                                  Previous
CIK (Filer ID Number)                                               X None                         Entity Type
                                                  Names
0001565919                                                                                              Corporation
Name of Issuer                                                                                          Limited Partnership
Brentwood Investments, LLC                                                                            X Limited Liability Company
Jurisdiction of Incorporation/Organization
                                                                                                        General Partnership
FLORIDA
                                                                                                        Business Trust
Year of Incorporation/Organization
                                                                                                        Other (Specify)
    Over Five Years Ago
 X Within Last Five Years (Specify Year) 2009
    Yet to Be Formed

2. Principal Place of Business and Contact Information

Name of Issuer
Brentwood Investments, LLC
Street Address 1                                                       Street Address 2
5373 Isleworth CC Drive
City                              State/Province/Country               ZIP/PostalCode                 Phone Number of Issuer
Windermere                        FLORIDA                              34786                          407-217-5420

3. Related Persons

Last Name                                     First Name                                  Middle Name
Liberty                                       Michael
Street Address 1                              Street Address 2
5373 Isleworth CC Drive
City                                          State/Province/Country                      ZIP/PostalCode
Windermere                                    FLORIDA                                     34786
Relationship:      Executive Officer X Director X Promoter

Clarification of Response (if Necessary):

Mr. Liberty is a Manager of the Issuer.

Last Name                                     First Name                                  Middle Name
Abbass                                        Brittany                                    S.
Street Address 1                              Street Address 2
5373 Isleworth CC Drive
City                                          State/Province/Country                      ZIP/PostalCode
Windermere                                    FLORIDA                                     34786
Relationship:      Executive Officer X Director          Promoter

Clarification of Response (if Necessary):

Ms. Abbass is a Manager of the Issuer.


4. Industry Group

    Agriculture                                          Health Care                      Retailing
Case 2:18-cv-00139-JDL Document 97-42 Filed 11/04/20 Page 6 of 12                                                 PageID #: 2134

    Banking & Financial Services                    Biotechnology
                                                                                  Restaurants
       Commercial Banking                           Health Insurance              Technology
       Insurance
                                                    Hospitals & Physicians            Computers
       Investing
       Investment Banking                           Pharmaceuticals                   Telecommunications

       Pooled Investment Fund                       Other Health Care              X Other Technology
       Is the issuer registered as               Manufacturing                    Travel
       an investment company under                                                    Airlines & Airports
                                                 Real Estate
       the Investment Company
       Act of 1940?                                 Commercial                        Lodging & Conventions
             Yes                    No              Construction                      Tourism & Travel Services
       Other Banking & Financial Services
                                                    REITS & Finance                   Other Travel
    Business Services
                                                    Residential                   Other
    Energy
                                                    Other Real Estate
       Coal Mining

       Electric Utilities

       Energy Conservation

       Environmental Services

       Oil & Gas

       Other Energy


5. Issuer Size

Revenue Range                     OR             Aggregate Net Asset Value Range
   No Revenues                                       No Aggregate Net Asset Value
   $1 - $1,000,000                                   $1 - $5,000,000
   $1,000,001 - $5,000,000                           $5,000,001 - $25,000,000
   $5,000,001 - $25,000,000                          $25,000,001 - $50,000,000
   $25,000,001 -
                                                     $50,000,001 - $100,000,000
   $100,000,000
   Over $100,000,000                                 Over $100,000,000
 X Decline to Disclose                               Decline to Disclose
   Not Applicable                                    Not Applicable

6. Federal Exemption(s) and Exclusion(s) Claimed (select all that apply)


                                                       Investment Company Act Section 3(c)
    Rule 504(b)(1) (not (i), (ii) or (iii))
                                                       Section 3(c)(1)            Section 3(c)(9)
    Rule 504 (b)(1)(i)
                                                       Section 3(c)(2)            Section 3(c)(10)
    Rule 504 (b)(1)(ii)
    Rule 504 (b)(1)(iii)                               Section 3(c)(3)            Section 3(c)(11)

    Rule 505                                           Section 3(c)(4)            Section 3(c)(12)
  X Rule 506(b)
                                                       Section 3(c)(5)            Section 3(c)(13)
    Rule 506(c)
    Securities Act Section 4(a)(5)                     Section 3(c)(6)            Section 3(c)(14)

                                                       Section 3(c)(7)


7. Type of Filing

   New Notice Date of First Sale 2012-10-04       First Sale Yet to Occur
 X Amendment

8. Duration of Offering

Does the Issuer intend this offering to last more than one year?   X Yes     No

9. Type(s) of Securities Offered (select all that apply)
Case 2:18-cv-00139-JDL Document 97-42 Filed 11/04/20 Page 7 of 12                                                     PageID #: 2135

   Equity                                                                  Pooled Investment Fund Interests
 X Debt                                                                    Tenant-in-Common Securities
   Option, Warrant or Other Right to Acquire Another Security              Mineral Property Securities
   Security to be Acquired Upon Exercise of Option, Warrant or
                                                                        X Other (describe)
   Other Right to Acquire Security
                                                                        Notes are convertible into Preferred Units of Mozido, LLC owned by the
                                                                        Issuer.

10. Business Combination Transaction

Is this offering being made in connection with a business combination transaction, such as
                                                                                                      Yes X No
a merger, acquisition or exchange offer?

Clarification of Response (if Necessary):

11. Minimum Investment

Minimum investment accepted from any outside investor $0 USD

12. Sales Compensation

Recipient                                                          Recipient CRD Number X None

 (Associated) Broker or Dealer X None                              (Associated) Broker or Dealer CRD Number X None
Street Address 1                                                   Street Address 2
City                                                               State/Province/Country                                    ZIP/Postal Code
 State(s) of Solicitation (select all that apply)
                                                     All States       Foreign/non-US
 Check "All States" or check individual States

13. Offering and Sales Amounts

Total Offering Amount         $25,000,000 USD or      Indefinite
Total Amount Sold             $23,972,950 USD
Total Remaining to be Sold $1,027,050 USD or          Indefinite

Clarification of Response (if Necessary):

14. Investors

       Select if securities in the offering have been or may be sold to persons who do not qualify as accredited
       investors, and enter the number of such non-accredited investors who already have invested in the offering.
       Regardless of whether securities in the offering have been or may be sold to persons who do not qualify as            81
       accredited investors, enter the total number of investors who already have invested in the offering:

15. Sales Commissions & Finder's Fees Expenses

Provide separately the amounts of sales commissions and finders fees expenses, if any. If the amount of an expenditure is not known,
provide an estimate and check the box next to the amount.

                 Sales Commissions $0 USD           Estimate

                        Finders' Fees $0 USD        Estimate

Clarification of Response (if Necessary):

16. Use of Proceeds

Provide the amount of the gross proceeds of the offering that has been or is proposed to be used for payments to any of the persons
required to be named as executive officers, directors or promoters in response to Item 3 above. If the amount is unknown, provide an
estimate and check the box next to the amount.

                                      $0 USD        Estimate

Clarification of Response (if Necessary):

Signature and Submission

Please verify the information you have entered and review the Terms of Submission below before signing and clicking
SUBMIT below to file this notice.

Terms of Submission

In submitting this notice, each issuer named above is:
Case 2:18-cv-00139-JDL Document 97-42 Filed 11/04/20 Page 8 of 12                                                                                          PageID #: 2136

          Notifying the SEC and/or each State in which this notice is filed of the offering of securities described and undertaking to furnish
          them, upon written request, in the accordance with applicable law, the information furnished to offerees.*

          Irrevocably appointing each of the Secretary of the SEC and, the Securities Administrator or other legally designated officer of
          the State in which the issuer maintains its principal place of business and any State in which this notice is filed, as its agents
          for service of process, and agreeing that these persons may accept service on its behalf, of any notice, process or pleading, and
          further agreeing that such service may be made by registered or certified mail, in any Federal or state action, administrative
          proceeding, or arbitration brought against it in any place subject to the jurisdiction of the United States, if the action, proceeding
          or arbitration (a) arises out of any activity in connection with the offering of securities that is the subject of this notice, and (b) is
          founded, directly or indirectly, upon the provisions of: (i) the Securities Act of 1933, the Securities Exchange Act of 1934, the
          Trust Indenture Act of 1939, the Investment Company Act of 1940, or the Investment Advisers Act of 1940, or any rule or
          regulation under any of these statutes, or (ii) the laws of the State in which the issuer maintains its principal place of business
          or any State in which this notice is filed.

          Certifying that, if the issuer is claiming a Regulation D exemption for the offering, the issuer is not disqualified from relying on
          Regulation D for one of the reasons stated in Rule 505(b)(2)(iii) or Rule 506(d).


Each Issuer identified above has read this notice, knows the contents to be true, and has duly caused this notice to be signed on its
behalf by the undersigned duly authorized person.

For signature, type in the signer's name or other letters or characters adopted or authorized as the signer's signature.

                         Issuer                                            Signature                              Name of Signer                       Title                Date
 Brentwood Investments, LLC                                 /s/ Brittany S. Abbass                        Brittany S. Abbass                     Manager             2013-11-22


Persons who respond to the collection of information contained in this form are not required to respond unless
the form displays a currently valid OMB number.
* This undertaking does not affect any limits Section 102(a) of the National Securities Markets Improvement Act of 1996 ("NSMIA") [Pub. L. No. 104-290, 110 Stat. 3416 (Oct. 11, 1996)]
imposes on the ability of States to require information. As a result, if the securities that are the subject of this Form D are "covered securities" for purposes of NSMIA, whether in all
instances or due to the nature of the offering that is the subject of this Form D, States cannot routinely require offering materials under this undertaking or otherwise and can require
offering materials only to the extent NSMIA permits them to do so under NSMIA's preservation of their anti-fraud authority.
Case 2:18-cv-00139-JDL Document 97-42 Filed 11/04/20 Page 9 of 12                                                           PageID #: 2137


 The Securities and Exchange Commission has not necessarily reviewed the information in this filing and has not
                                  determined if it is accurate and complete.
                  The reader should not assume that the information is accurate and complete.

                       UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                      OMB APPROVAL
                                                         Washington, D.C. 20549                                           OMB Number:        3235-0076
                                                               FORM D                                                     Expires:
                                                                                                                                            August 31,
                                                                                                                                                 2015
                                                                                                                          Estimated average burden
                                          Notice of Exempt Offering of Securities                                         hours per
                                                                                                                                                     4.00
                                                                                                                          response:




1. Issuer's Identity

                                                  Previous
CIK (Filer ID Number)                                               X None                         Entity Type
                                                  Names
0001565919                                                                                              Corporation
Name of Issuer                                                                                          Limited Partnership
Brentwood Investments, LLC                                                                            X Limited Liability Company
Jurisdiction of Incorporation/Organization
                                                                                                        General Partnership
FLORIDA
                                                                                                        Business Trust
Year of Incorporation/Organization
                                                                                                        Other (Specify)
    Over Five Years Ago
 X Within Last Five Years (Specify Year) 2009
    Yet to Be Formed

2. Principal Place of Business and Contact Information

Name of Issuer
Brentwood Investments, LLC
Street Address 1                                                       Street Address 2
5373 Isleworth CC Drive
City                              State/Province/Country               ZIP/PostalCode                 Phone Number of Issuer
Windermere                        FLORIDA                              34786                          407-217-5420

3. Related Persons

Last Name                                     First Name                                  Middle Name
Liberty                                       Michael
Street Address 1                              Street Address 2
5373 Isleworth CC Drive
City                                          State/Province/Country                      ZIP/PostalCode
Windermere                                    FLORIDA                                     34786
Relationship:      Executive Officer X Director X Promoter

Clarification of Response (if Necessary):

Mr. Liberty is a Manager of the Issuer.

Last Name                                     First Name                                  Middle Name
Abbass                                        Brittany                                    S.
Street Address 1                              Street Address 2
5373 Isleworth CC Drive
City                                          State/Province/Country                      ZIP/PostalCode
Windermere                                    FLORIDA                                     34786
Relationship:      Executive Officer X Director          Promoter

Clarification of Response (if Necessary):

Ms. Abbass is a Manager of the Issuer.


4. Industry Group

    Agriculture                                          Health Care                      Retailing
Case 2:18-cv-00139-JDL Document 97-42 Filed 11/04/20 Page 10 of 12                                                PageID #: 2138

    Banking & Financial Services                    Biotechnology
                                                                                  Restaurants
       Commercial Banking                           Health Insurance              Technology
       Insurance
                                                    Hospitals & Physicians            Computers
       Investing
       Investment Banking                           Pharmaceuticals                   Telecommunications

       Pooled Investment Fund                       Other Health Care              X Other Technology
       Is the issuer registered as               Manufacturing                    Travel
       an investment company under                                                    Airlines & Airports
                                                 Real Estate
       the Investment Company
       Act of 1940?                                 Commercial                        Lodging & Conventions
             Yes                    No              Construction                      Tourism & Travel Services
       Other Banking & Financial Services
                                                    REITS & Finance                   Other Travel
    Business Services
                                                    Residential                   Other
    Energy
                                                    Other Real Estate
       Coal Mining

       Electric Utilities

       Energy Conservation

       Environmental Services

       Oil & Gas

       Other Energy


5. Issuer Size

Revenue Range                     OR             Aggregate Net Asset Value Range
   No Revenues                                       No Aggregate Net Asset Value
   $1 - $1,000,000                                   $1 - $5,000,000
   $1,000,001 - $5,000,000                           $5,000,001 - $25,000,000
   $5,000,001 - $25,000,000                          $25,000,001 - $50,000,000
   $25,000,001 -
                                                     $50,000,001 - $100,000,000
   $100,000,000
   Over $100,000,000                                 Over $100,000,000
 X Decline to Disclose                               Decline to Disclose
   Not Applicable                                    Not Applicable

6. Federal Exemption(s) and Exclusion(s) Claimed (select all that apply)


                                                       Investment Company Act Section 3(c)
    Rule 504(b)(1) (not (i), (ii) or (iii))
                                                       Section 3(c)(1)            Section 3(c)(9)
    Rule 504 (b)(1)(i)
                                                       Section 3(c)(2)            Section 3(c)(10)
    Rule 504 (b)(1)(ii)
    Rule 504 (b)(1)(iii)                               Section 3(c)(3)            Section 3(c)(11)

    Rule 505                                           Section 3(c)(4)            Section 3(c)(12)
  X Rule 506(b)
                                                       Section 3(c)(5)            Section 3(c)(13)
    Rule 506(c)
    Securities Act Section 4(a)(5)                     Section 3(c)(6)            Section 3(c)(14)

                                                       Section 3(c)(7)


7. Type of Filing

   New Notice Date of First Sale 2012-10-04       First Sale Yet to Occur
 X Amendment

8. Duration of Offering

Does the Issuer intend this offering to last more than one year?   X Yes     No

9. Type(s) of Securities Offered (select all that apply)
Case 2:18-cv-00139-JDL Document 97-42 Filed 11/04/20 Page 11 of 12                                                     PageID #: 2139

   Equity                                                                  Pooled Investment Fund Interests
 X Debt                                                                    Tenant-in-Common Securities
   Option, Warrant or Other Right to Acquire Another Security              Mineral Property Securities
   Security to be Acquired Upon Exercise of Option, Warrant or
                                                                        X Other (describe)
   Other Right to Acquire Security
                                                                        Notes are convertible into Preferred Units of Mozido, LLC owned by the
                                                                        Issuer.

10. Business Combination Transaction

Is this offering being made in connection with a business combination transaction, such as
                                                                                                      Yes X No
a merger, acquisition or exchange offer?

Clarification of Response (if Necessary):

11. Minimum Investment

Minimum investment accepted from any outside investor $0 USD

12. Sales Compensation

Recipient                                                          Recipient CRD Number X None

 (Associated) Broker or Dealer X None                              (Associated) Broker or Dealer CRD Number X None
Street Address 1                                                   Street Address 2
City                                                               State/Province/Country                                    ZIP/Postal Code
 State(s) of Solicitation (select all that apply)
                                                     All States       Foreign/non-US
 Check "All States" or check individual States

13. Offering and Sales Amounts

Total Offering Amount         $30,000,000 USD or      Indefinite
Total Amount Sold             $26,057,950 USD
Total Remaining to be Sold $3,942,050 USD or          Indefinite

Clarification of Response (if Necessary):

14. Investors

       Select if securities in the offering have been or may be sold to persons who do not qualify as accredited
       investors, and enter the number of such non-accredited investors who already have invested in the offering.
       Regardless of whether securities in the offering have been or may be sold to persons who do not qualify as            85
       accredited investors, enter the total number of investors who already have invested in the offering:

15. Sales Commissions & Finder's Fees Expenses

Provide separately the amounts of sales commissions and finders fees expenses, if any. If the amount of an expenditure is not known,
provide an estimate and check the box next to the amount.

                 Sales Commissions $0 USD           Estimate

                        Finders' Fees $0 USD        Estimate

Clarification of Response (if Necessary):

16. Use of Proceeds

Provide the amount of the gross proceeds of the offering that has been or is proposed to be used for payments to any of the persons
required to be named as executive officers, directors or promoters in response to Item 3 above. If the amount is unknown, provide an
estimate and check the box next to the amount.

                                      $0 USD        Estimate

Clarification of Response (if Necessary):

Signature and Submission

Please verify the information you have entered and review the Terms of Submission below before signing and clicking
SUBMIT below to file this notice.

Terms of Submission

In submitting this notice, each issuer named above is:
Case 2:18-cv-00139-JDL Document 97-42 Filed 11/04/20 Page 12 of 12                                                                                           PageID #: 2140

          Notifying the SEC and/or each State in which this notice is filed of the offering of securities described and undertaking to furnish
          them, upon written request, in the accordance with applicable law, the information furnished to offerees.*

          Irrevocably appointing each of the Secretary of the SEC and, the Securities Administrator or other legally designated officer of
          the State in which the issuer maintains its principal place of business and any State in which this notice is filed, as its agents
          for service of process, and agreeing that these persons may accept service on its behalf, of any notice, process or pleading, and
          further agreeing that such service may be made by registered or certified mail, in any Federal or state action, administrative
          proceeding, or arbitration brought against it in any place subject to the jurisdiction of the United States, if the action, proceeding
          or arbitration (a) arises out of any activity in connection with the offering of securities that is the subject of this notice, and (b) is
          founded, directly or indirectly, upon the provisions of: (i) the Securities Act of 1933, the Securities Exchange Act of 1934, the
          Trust Indenture Act of 1939, the Investment Company Act of 1940, or the Investment Advisers Act of 1940, or any rule or
          regulation under any of these statutes, or (ii) the laws of the State in which the issuer maintains its principal place of business
          or any State in which this notice is filed.

          Certifying that, if the issuer is claiming a Regulation D exemption for the offering, the issuer is not disqualified from relying on
          Regulation D for one of the reasons stated in Rule 505(b)(2)(iii) or Rule 506(d).


Each Issuer identified above has read this notice, knows the contents to be true, and has duly caused this notice to be signed on its
behalf by the undersigned duly authorized person.

For signature, type in the signer's name or other letters or characters adopted or authorized as the signer's signature.

                         Issuer                                            Signature                              Name of Signer                       Title                Date
 Brentwood Investments, LLC                                 /s/ Brittany S. Abbass                        Brittany S. Abbass                     Manager             2014-01-24


Persons who respond to the collection of information contained in this form are not required to respond unless
the form displays a currently valid OMB number.
* This undertaking does not affect any limits Section 102(a) of the National Securities Markets Improvement Act of 1996 ("NSMIA") [Pub. L. No. 104-290, 110 Stat. 3416 (Oct. 11, 1996)]
imposes on the ability of States to require information. As a result, if the securities that are the subject of this Form D are "covered securities" for purposes of NSMIA, whether in all
instances or due to the nature of the offering that is the subject of this Form D, States cannot routinely require offering materials under this undertaking or otherwise and can require
offering materials only to the extent NSMIA permits them to do so under NSMIA's preservation of their anti-fraud authority.
